        Case 5:19-cv-00352-JM-BD Document 101 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ERIC C. BURGIE,
ADC #120956                                                                          PLAINTIFF

V.                            CASE NO. 5:19-CV-352-JM-BD

WENDY KELLEY, et al.                                                              DEFENDANTS

                                             ORDER

        The Court has received a Recommendation to grant Plaintiff’s motion to dismiss some of

his claims. The parties have not filed objections. After careful review, the Court concludes that

the Recommendation should be, and hereby is, approved and adopted as this Court’s findings in

all respects.

        Plaintiff’s motion to dismiss certain claims (Doc. No. 83) is GRANTED. Mr. Burgie’s

failure-to-train and deliberate-indifference-to-safety claims against Defendant Cashion and his

retaliation claims against Defendants Jiles-Whitaker and Barker-Walker are DISMISSED,

without prejudice.

        IT IS SO ORDERED this 15th day of September, 2020.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
